Citation Nr: 1742790	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  17-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected death pension.

2.  Entitlement to nonservice-connected VA burial benefits. 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The deceased served in the Wisconsin Army National Guard from January to March 1977, to include a period of active duty for training (ACDUTRA) from February to March of 1977.  He died in May 2014, and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2015 rating decisions issued by the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction has been transferred to the Regional Office (RO) in St. Paul, Minnesota.  

In June 2016, the appellant submitted VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative in favor of The American Legion.  However, the representative did not acknowledge representation, and the appointment was not deemed valid.  38 C.F.R. § 14.631.  The appellant remains unrepresented.     

In her substantive appeal (VA Form 9), the appellant limited the appeal to the two issues listed on the above Title page.  These are the only two issues that the appellant perfected an appeal of, and therefore, are in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The deceased served in the Army National Guard of Wisconsin with an approximate two week period of ACDUTRA; the decedent had no active duty service. 

2.  The deceased was not service-connected for any disability; nor did he have any claim for VA benefits pending at the time of death.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2016).

2.  The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 101, 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.1700-3.1706 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the Veteran's Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  However, the facts are not in dispute.  The record includes the deceased's service treatment records (STRs), personnel records, and VA and private treatment records.  In February and April 2017, the PMC received responses from the Wisconsin National Guard and Personnel Information Exchange System (PIES) to ensure that the decedent did not have any additional periods of military service.  The appellant has not provided any additional service information for the decedent that would otherwise establish basic eligibility for the benefits sought.  The claims are being denied as a matter of law since the basic eligibility requirements are not met as explained below.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  For these reasons, the appellant is not prejudiced by any notification or assistance deficiency, and the Board may consider the issues on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

II.  Death pension benefits

VA law provides for pension payments for the surviving spouse of a veteran, provided that the veteran had the requisite wartime service or was discharged from service due to a service-connected disability; the surviving spouse meets certain net worth requirements; and the surviving spouse's income is less than the statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23. 

Generally, in order to qualify for VA benefits, a claimant must be a Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78. 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of the title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24Vet. App. 167, 172 (2010). Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.

The deceased was not service connected for any disability during his lifetime, nor was any service connection claim pending at the time of his death.  The service department records reflect that the deceased entered the Wisconsin Army National Guard (ANG) on January 24, 1977.  He served on active duty for training (ACDUTRA) from February 27, 1977 to March 14, 1977 and was separated due to failure to meet established physical standards.  His reserve obligation also ended on March 14, 1977.  There is no evidence of wartime service.  38 C.F.R. § 3.2. 

The appellant submitted several statements in support of the claim and suggested that the deceased had an additional period of active service.  However, personnel records, including those received from the Wisconsin ANG in January 2017, fail to establish that the deceased had any additional period of military service.  See also PIES responses from September 2004 and April 2017.  The claim must be denied as a matter of law because the basic active service eligibility requirements are not met.  38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.1(d), 3.2, 3.3, 3.6; see Sabonis, supra.

III.  VA Burial Benefits

In a claim for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700 (2016).  The Board notes that the regulations regarding burial benefits were amended effective July 7, 2014.  See 79 Fed. Reg. 32,658 (June 6, 2014).  As the claim was filed after the effective date, the amended regulations apply.  As relevant, the deceased must have obtained Veteran status to be eligible for burial benefits.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 3.6, 3.1701.  

As noted above, the deceased did not attain Veteran status.  He died at his residence due to sudden cardiac arrest.  He was not service-connected for any disability at the time of his death, and there is no evidence that his death was in any way related to his January to March 1977 military service.  Further, at the time of his death, the deceased did not have any pending claims for VA benefits.  In sum, there is no legal basis upon which to award VA burial benefits in this case.  Sabonis, supra.  

The Board sympathizes with the Appellant for her loss and acknowledges that she has incurred funeral expenses.  However, the claim must be denied as a matter of law because the basic eligibility requirements are not met.  38 U.S.C.A. §§ 101(2), 2302; 38 C.F.R. §§ 3.1(d), 3.6, 3.1700-3.1706.








	(CONTINUED ON NEXT PAGE)






ORDER

Nonservice-connected death pension benefits are denied.

Entitlement to VA burial benefits is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


